My view is that no recovery can be had on quantum meruit for work done or materials furnished through or under an illegal contract, a contract made in violation of Sections 5, 7 and 10 of Article IX of the Constitution, especially where, as here, there were no resultant benefits to the party sought to be charged, *Page 363 
which party here is the town, but in the ultimate, the inhabitants and taxpayers of the town. And if the Circuit Court could properly cancel the express contract and restrain any recovery upon it, it seems to me that it could likewise restrain any action against the town of quantum meruit for work done and materials furnished under such contract. Hartford Fire Ins. Co. v. Brown, 119 Fla. 610, 160 So.2d 657, and cases cited. That no action for quantum meruit lies in cases of this kind has been settled by the decisions of this court. See Jones v. Pinellas County, 81 Fla. 613, 88 So.2d 388; Lassiter  Co. v. Taylor,99 Fla. 819, 128 So.2d 14; Boca Raton v. Raulerson, 108 Fla. 378,146 So.2d 576. See also 19 R.C.L. 1061-1064, and State v. Hillsborough County, 113 Fla. 394, 151 So.2d 712.